DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 2/24/21 have been fully considered but they are not persuasive. The applicant submits the prior art does not disclose the following limitations of the claimed invention:
wherein the first imaging apparatus modifies the adjusted camera setting based on internal parameters thereof, as stated in claim 1, 12, and 20.  The Examiner respectfully disagrees.
Re claims 1, 12, and 20) The Mikes reference discloses a multi camera system configured to send the adjusted camera setting to the first imaging apparatus, which applies the adjusted camera setting when performing an image capture operation (see figure 3, steps 216-218 and para 28-29), wherein the first imaging apparatus modifies the adjusted camera setting based on internal parameters thereof (see para 17-25 and 28-29: each local parameter determined by each camera based on camera statistics is sent to the main camera and adjustment parameters are determined using the local parameters and sent back to the cameras).  Therefore, the Mikes reference discloses all the limitations of the claimed invention.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 5-7, 10-12, 16-17, and 19-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mikes US 2014/0375759.
In regard to claim 1, Mikes US 2014/0375759, discloses a control apparatus comprising: 
circuitry (see figure 2, element 156) configured to receive respective camera settings from at least a first imaging apparatus (see figure 2, element 150) and a second imaging apparatus (see figure 2, element 152; figure 3, steps 206-209; and para 17-18); 
identify an adjusted camera setting for the first imaging apparatus based n sensitivity in a stitched portion of a composite image (see figure 3, steps 213-214 and para 26-27), the composite image including at least a portion of an image captured by the first imaging apparatus and at least a portion of an image captured by the second imaging apparatus (see figure 3, steps 218-222 and para 17-25 and 30-31); and 

In regard to claim 5, Mikes US 2014/0375759, discloses the control apparatus of claim 1, wherein the circuitry is configured to send timing information to inform the first imaging apparatus and the second imaging apparatus when to capture respective images that form the composite image (see para 29: sending exposure timing information).
In regard to claim 6, Mikes US 2014/0375759, discloses the control apparatus of claim 1 wherein the circuitry is further configured to receive another camera setting from a third imaging apparatus (see figure 2, element 154) that captures another image that is combined in a second stitched portion of the composite image, the second stitched portion including at least a portion the image from the second imaging apparatus and the another image from the third imaging apparatus (see figure 3, steps 216-218 and para 28-31).
In regard to claim 7, Mikes US 2014/0375759, discloses the control apparatus of claim 1, wherein the circuity is contained in a body of one of the first imaging apparatus (mater camera) and the second imaging apparatus (see para 24-26).

In regard to claim 11, Mikes US 2014/0375759, discloses the control apparatus of claim 1, wherein the circuitry is further configured to calculate a sensitivity set value (image processing parameters such as color temperature) for the first imaging apparatus and send the set value to the first imaging apparatus (see para 27).
In regard to claim 12, Mikes US 2014/0375759, discloses a control method comprising: 
receiving respective camera settings from at least a first imaging apparatus and a second imaging apparatus (see figure 2, element 152; figure 3, steps 206-209; and para 17-18); 
identifying with circuitry an adjusted camera setting for the first imaging apparatus based on sensitivity in a stitched portion of a composite image (see figure 3, steps 213-214 and para 26-27), the composite image including at least a portion of an image captured by the first imaging apparatus and at least a portion of an image captured by the second imaging apparatus (see figure 3, steps 218-222 and para 30-31); and 
send the adjusted camera setting to the first imaging apparatus, which applies the adjusted camera setting when performing an image capture operation (see figure 3, steps 216-218 and para 28-29), wherein the first imaging apparatus modifies the adjusted camera setting based on internal parameters thereof (see para 17-25 and 28-29: each local parameter determined by each camera based on 
In regard to claim 16, Mikes US 2014/0375759, discloses the method of claim 12, further comprising: sending timing information to inform the first imaging apparatus and the second imaging apparatus when to capture respective images that form the composite image (see para 29).
In regard to claim 17, Mikes US 2014/0375759, discloses the method of claim 12, further comprising: receiving another camera setting from a third imaging apparatus that captures another image that is combined in a second stitched portion of the composite image, wherein the second stitched portion including at least a portion the image from the second imaging apparatus and the another image from the third imaging apparatus (see figure 3, steps 216-218 and para 28-31).
In regard to claim 19, Mikes US 2014/0375759, discloses the method of claim 12, further comprising: calculating a sensitivity set value (image processing parameters such as color temperature) for the first imaging apparatus and sending the set value to the first imaging apparatus (see para 27).
In regard to claim 20, Mikes US 2014/0375759, discloses a control system comprising: 
a first imaging apparatus (see figure 2, element 150); 
a second imaging apparatus (see figure 2, element 152); and 
a controller (see figure 2, element 156) having circuitry configured to 
receive respective camera settings from at least the first imaging apparatus and the second imaging apparatus (see figure 3, steps 206-209; and para 17-18), 

send the adjusted camera setting to the first imaging apparatus, which applies the adjusted camera setting when performing an image capture operation (see figure 3, steps 216-218 and para 28-29), wherein the first imaging apparatus modifies the adjusted camera setting based on internal parameters thereof (see para 17-25 and 28-29: each local parameter determined by each camera based on camera statistics is sent to the main camera and adjustment parameters are determined using the local parameters and sent back to the cameras).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2-4 and 13-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mikes US 2014/0375759, in view of Nomura, US 2018/0191956.
In regard to claim 2, Mikes US 2014/0375759, discloses the control apparatus of claim 1.  The Mikes reference does not specifically disclose wherein the circuity is configured to receive at least one of a shutter speed setting, and an aperture setting for each of the first imaging apparatus and the second imaging apparatus.
Nomura, US 2018/0191956, discloses an imaging system with a plurality of cameras that form a composite image; wherein the processor has a correcting unit to correct the setting values in the camera such as ISO sensitivity and shutter speed (see para 32 and 65-71).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention (AIA ) to have been motivated to modify Mikes US 2014/0375759, in view of Nomura, US 2018/0191956, to have wherein the circuity is configured to receive at least one of a shutter speed setting, and an aperture setting for each of the first imaging apparatus and the second imaging apparatus, in order to perform image correction for higher quality images.
In regard to claim 3, Mikes US 2014/0375759, in view of Nomura, US 2018/0191956, discloses the control apparatus of claim 2.  The Nomura reference discloses wherein the circuitry is configured to identify the adjusted camera setting as at least one of an adjusted shutter speed setting, and an adjusted aperture setting speed (see para 70-71).
In regard to claim 4, Mikes US 2014/0375759, in view of Nomura, US 2018/0191956, discloses the control apparatus of claim 2.  The Nomura reference 
In regard to claim 13, Mikes US 2014/0375759, discloses the control apparatus of claim 1.  The Mikes reference does not specifically disclose method of claim 12, wherein the receiving includes receiving at least one of a shutter speed setting, and an aperture setting for each of the first imaging apparatus and the second imaging apparatus.
Nomura, US 2018/0191956, discloses an imaging system with a plurality of cameras that form a composite image; wherein the processor has a correcting unit to correct the setting values in the camera such as ISO sensitivity and shutter speed (see para 32 and 65-71).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention (AIA ) to have been motivated to modify Mikes US 2014/0375759, in view of Nomura, US 2018/0191956, to have wherein the circuity is configured to receive at least one of a shutter speed setting, and an aperture setting for each of the first imaging apparatus and the second imaging apparatus, in order to perform image correction for higher quality images.
In regard to claim 14, Mikes US 2014/0375759, in view of Nomura, US 2018/0191956, discloses the control apparatus of claim 13.  The Nomura reference discloses wherein the circuitry is configured to identify the adjusted camera setting as at 
In regard to claim 15, Mikes US 2014/0375759, in view of Nomura, US 2018/0191956, discloses the control apparatus of claim 13.  The Nomura reference discloses wherein the receiving includes receiving a first exposure value from the first imaging apparatus, and a second exposure value from the second imaging apparatus, and with respect to the second imaging apparatus, determining the adjusted camera setting as a different camera setting than a received camera setting which results in at least one of a uniform aperture, and a uniform shutter speed (see par 65-71).
Claim 8-9 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mikes US 2014/0375759, in view of Lu et al., US 2014/0327774.
In regard to claim 8, Mikes US 2014/0375759, discloses the control apparatus of claim 1.  The Mikes reference does not specifically disclose wherein the circuity is included in a vehicle drive controller.
Lu et al., US 2014/0327774, discloses a multi camera system for a vehicle wherein the camera system circuitry is included in the vehicle drive system (see figure 5, abstract, and para 21).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention (AIA ) to have been motivated to modify the camera system of Mikes US 2014/0375759, in view of Lu et al., US 2014/0327774, to have the camera in the vehicle wherein the circuity is included in a vehicle drive controller, in order to provide vehicle parking assistance with the captured images.

Lu et al., US 2014/0327774, discloses a multi camera system for a vehicle wherein the camera system circuitry is included in the vehicle security system (see figure 5, abstract, and para 21).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention (AIA ) to have been motivated to modify the camera system of Mikes US 2014/0375759, in view of Lu et al., US 2014/0327774, to have the camera in the vehicle wherein the circuity is contained in one of a medical device, a game device, a robot, and a security camera, in order to provide vehicle safety.
In regard to claim 18, Mikes US 2014/0375759, discloses the control apparatus of claim 12.  The Mikes reference does not specifically disclose further comprising: controlling of vehicle driving operation using the composite image.
Lu et al., US 2014/0327774, discloses a multi camera system for a vehicle wherein the camera system circuitry is included in the vehicle drive system (see figure 5, abstract, and para 21).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention (AIA ) to have been motivated to modify the camera system of Mikes US 2014/0375759, in view of Lu et al., US 2014/0327774, to have the camera in the vehicle further comprising: controlling of vehicle driving operation using the composite image, in order to provide vehicle parking assistance with the captured images.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEVELL V SELBY whose telephone number is (571)272-7369.  The examiner can normally be reached on Monday-Thursday 6 AM - 3:30 PM; Friday 6-10 AM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lin Ye can be reached on 571-272-7372.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/GEVELL V SELBY/Primary Examiner, Art Unit 2697                                                                                                                                                                                                        



gvs